Citation Nr: 0509693	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  99-23 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for migraine headaches.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMAND

The veteran served on active duty from February 1978 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  During the appeal period, the veteran moved to 
Puerto Rico and his claims file was transferred to the San 
Juan RO.

As noted by the Board in May 2003, VA accorded the veteran an 
examination for disability evaluation purposes in August 
1999.  The examination report did not reflect that the 
examiner reviewed the service medical records.  The examiner 
diagnosed bilateral knee strain and lumbar spine strain, but 
provided no opinion as to the etiology and date of onset of 
the knee and back disorders.

The Board remanded this case, in May 2003, for additional 
development as well as for the veteran to be scheduled for a 
new VA examination and medical opinion.  As directed by the 
Board, an examination schedule was mailed by appropriate 
letter to the appellant, at his last address of record as 
recorded on correspondence.  However the veteran failed to 
report for his VA examination.  The records reveal that the 
examination notification letter was undeliverable.  The 
envelope was returned with a forwarding address indicating 
that the veteran had moved to Savannah, Georgia. 

The evidence of record does not clearly reveal that any 
attempts were made to contact the veteran at this forwarding 
address. The evidence on file shows that the veteran has 
changed his domicile on several occasions, and that he has 
not consistently notified VA of these changes of address.  It 
is possible that the veteran may be located at the address in 
Georgia. 

If the veteran has changed his addresses without informing 
VA, it is well established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate development of a claim.  If he does not do so, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him." See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  As stated by the U.S. Court of Appeals for 
Veterans Claims (Court), "[t]he duty to assist is not always 
a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
However, in this case, aside from the forwarding address 
label on the returned envelope, there is no other evidence 
that the veteran's address has changed; the veteran has not 
submitted a change of address.  Moreover, subsequently 
received written argument from the veteran's national VFW 
representative includes a request for a remand for additional 
development of the claims on appeal.

In view of the foregoing, the Board finds that a remand is 
necessary for the veteran to be accorded another examination 
and to obtain an opinion from the examiner as to whether the 
veteran's current knee and back disorders began during his 
military service or are related to any incident of such 
service.  As the Board has determined that an examination is 
necessary, the veteran is hereby notified that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations. 38 C.F.R. § 
3.326(a).  The provisions of 38 C.F.R. § 3.655 address the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  Specifically, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  38 
C.F.R. § 3.655(a) (2004).

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care and whether there are any additional 
records that should be obtained.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development. VA will notify the appellant 
if further action is required on her part.

1.  The RO should take all necessary 
action in an attempt to locate the 
veteran.  The RO should attempt to 
contact the veteran using the address in 
Savannah, Georgia cited within the 
record.  If the veteran is not located, 
the efforts of the RO to locate the 
veteran should be clearly indicated. 

2.  If the veteran is located, the 
veteran should be requested to identify 
all sources of VA and non-VA medical 
treatment for his low back, knees, 
migraine headaches, or psychiatric 
disorder since service.  The RO should 
obtain complete copies of the medical 
records (not already in the claims 
folder) from all identified sources.

3.  If the veteran is located, the RO 
should schedule the veteran for 
examination who should evaluate his knee 
and back disorders, and provide opinions 
as to the etiology and date of onset of 
the knee and back conditions.  The claims 
file must be made available to the 
examiner prior to the examination. 

The examiner should review the entries in 
the service medical records regarding the 
veteran's complaints of knee and back 
pain, and elicit a detailed account from 
the veteran of any ongoing knee and back 
symptoms following his release from 
service. The examiner should express 
opinions as to the etiology and date of 
onset of any current knee and back 
disorder.  If any current knee and back 
disorder began after the veteran's 
release from military service in July 
1986, the examiner should state whether 
such disorder could be clearly 
dissociated from the in-service 
complaints and findings. 

The examiner should identify the 
information on which he or she based his 
or her opinions. The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  After undertaking any development 
deemed essential, the RO should 
readjudicate the veteran's application to 
reopen a claim for service connection for 
an acquired psychiatric disorder and his 
claims for service connection for a low 
back disorder, bilateral knee disorder, 
and migraine headache disorder.  If any 
claim remains in denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	JOHH J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

